Citation Nr: 1411505	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-45 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1952 to February 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from November and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In November 2010, the Veteran requested a videoconference hearing before a Veterans Law Judge; however, on the day his hearing was scheduled in March 2014, he submitted a statement withdrawing the hearing request.    


FINDINGS OF FACT

In March 2014, prior to the promulgation of a decision in the matters, the Board received written notification from the Veteran and his representative that the Veteran intended to withdraw his appeals seeking service connection for tinnitus and a compensable rating for bilateral hearing loss; there is no question of fact or law remaining before the Board in these matters. 


CONCLUSION OF LAW

1.  Regarding the claim of service connection for tinnitus, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  Regarding the claim for a compensable rating for bilateral hearing loss, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claims, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.

B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a statement dated and received by the Board in March 2014, the Veteran and his representative indicated that it was the Veteran's intent to withdraw his appeals seeking service connection for tinnitus and a compensable rating for bilateral hearing loss.  Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 


ORDER

The appeals seeking service connection for tinnitus and a compensable rating for bilateral hearing loss are dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


